Case 6:20-cv-00528-RRS-PJH Document 7 Filed 07/20/20 Page 1 of 1 PageID #: 40




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION

JASON P. BARRAS                          CASE NO. 6:20-CV-00528 SEC P

VERSUS                                   JUDGE ROBERT R. SUMMERHAYS

TED AYO, ET AL                          MAGISTRATE JUDGE HANNA

                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED the plaintiff’s Civil

Rights Complaint be DISMISSED WITH PREJUDICE, pursuant to 28

U.S.C.1915(e)(2), as frivolous.

      THUS DONE in Chambers on this WK day of -XO\,




                                                 Robert S. Summerhays
                                               United States District Judge
